Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents

	The Korean foreign priority document(s) 10-2019-0143658, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on November 23, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed December 22, 2020 and January 24, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 & 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills U.S. Pub. 2014/0072836.
With respect to claim 1, Mills teaches  5a cathode layer (porous cathode; [0220]); an anode layer (anode; [0218]); and a solid electrolyte layer between the cathode layer and the anode layer (solid electrolyte; [0035]), wherein the cathode layer comprises a cathode current collector (current collector; [0204]) and a cathode active material layer on the cathode current collector (cathode active material of alkali hydroxide; [0024] or doped NiO; [0223]), 10wherein the anode layer comprises an anode current collector (current collector; [0204]) and a first anode active material layer on the anode current collector (anode metal; [0023]), wherein the cathode active material layer comprises a porous oxide-based composite solid electrolyte (the matrix comprises an oxide or the cathode materially and an oxide of the electrolyte; [0223]), and wherein the solid electrolyte layer comprises a sulfide-based solid electrolyte (sulfide may be added to the electrolyte; [0376]).  With respect to claim 2, the porous oxide-based composite solid electrolyte comprises a porous oxide matrix, and an electrolyte in pores of the porous oxide matrix (the matrix comprises an oxide or the cathode materially and an oxide of the electrolyte ;[0223]).  With respect to claim 3, the porous oxide matrix comprises at least one selected from SiO2, TiO2, ZnO [0223].  With respect to claim 5, the electrolyte comprises a lithium salt (LiPF6; [0026]) and a medium (organic liquid; [0026]), and -42-1197759 wherein the medium comprises at least one selected from an organic solvent and an ionic liquid (organic liquid; [0026]). With respect to claim 6, the lithium salt of  LiPF6 (LiPF6; [0026]). With respect to claim 7, the organic solvent comprises ethylene carbonate [0191].  With respect to claim 8, the ionic liquid is a compound comprising: 25an imidazolium- based cation, and -43-1197759 at least one anion of Cl- (methylimidazolium chloride-AlCl3; [0179]).  510With respect to claim 12, a carbon layer between the cathode current collector and the cathode active material layer (aluminum coated with carbon; [0204]).  
Mills does not expressly disclose an all-solid secondary battery  (claim 1); the porous oxide 25matrix comprises ordered mesoporous pores (claim 4);  wherein the porous oxide- based composite solid electrolyte comprises about 50 parts by weight to about 70 parts by weight of the porous oxide matrix, about 20 parts by weight to about 20 parts by weight of the lithium salt, and about 5 parts by weight to about 10 parts by weight of the 10medium based on 100 parts by weight of the porous oxide-based composite solid electrolyte (claim 9);  wherein an amount of the porous oxide-based composite solid electrolyte is about 1 wt% to about 30 wt% based 15on the total weight of the cathode active material layer (claim 10).
   However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an all-solid secondary battery, as Mills teaches a solid electrolyte [0025] in a rechargeable cell (secondary; [0234]), and all-solid state batteries obviate electrolyte and other reactant leakage.
With respect to the porous oxide 25matrix comprises ordered mesoporous pores (claim 4);  would be obvious in the solid electrolyte of Mills as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the porous oxide- based composite solid electrolyte comprises about 50 parts by weight to about 70 parts by weight of the porous oxide matrix, about 20 parts by weight to about 20 parts by weight of the lithium salt, and about 5 parts by weight to about 10 parts by weight of the 10medium based on 100 parts by weight of the porous oxide-based composite solid electrolyte (claim 9); would be obvious in the solid electrolyte of Mills as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to an amount of the porous oxide-based composite solid electrolyte is about 1 wt% to about 30 wt% based 15on the total weight of the cathode active material layer (claim 10), would be obvious in the solid electrolyte of Mills as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills U.S. Pub. 2014/0072836 in view of Zagars et al. U.S. Pub. 2016/0133916.
Mills teaches an all-solid secondary battery as described in the rejection recited hereinabove, including a solid electrolyte (sulfide may be added to the electrolyte; [0376]).
However, Mills does not teach that an inactive member on a peripheral part of the cathode current collector, surrounding one or more side surfaces of the cathode active material layer, and extending to a distal end of the 20cathode current collector (claim 11).  
Zagars teaches an inactive member on a peripheral part of the cathode current collector, surrounding one or more side surfaces of the cathode active material layer, and extending to a distal end of the 20cathode current collector (216; Fig 3; claim 11) order to improve thermal scalability of the cell [0056].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the inactive member of Zagars, on a peripheral part of the cathode current collector of Mills, in order to improve thermal scalability of the cell. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills U.S. Pub. 2014/0072836 in view of Minamida U.S. Pub. 2019/0305370.
Mills teaches an all-solid secondary battery as described in the rejection recited hereinabove, including a sulfide electrolyte (sulfide may be added to the electrolyte; [0376]).
However, Mills does not teach that the sulfide-based solid electrolyte comprising at least one selected from Li2S-P2S5 (claim 13);  5 the sulfide-based solid electrolyte comprises, Li7PS6, Li4P2S6, Li3PS6, Li3PS4, and Li2P2S6 (claim 14);  5the sulfide-based solid 10electrolyte comprises an argyrodite-type solid electrolyte represented by Formula 1: Li12-n-xAn+X2-6-xY-x   wherein, in Formula 1: A is P, As, Ge, Ga, Sb, Si, Sn, Al, In, Ti, V, Nb, or Ta, 15X is S, Se, or Te, Y is Cl, Br, I, F, CN, OCN, SCN, or N3, 1:n:5, and 0<x<2 (claim 15); the argyrodite-type 20solid electrolyte is at least one selected from Liz-xPS6-xClx (where 0<x<2) (claim 16).
Minamida teaches that it is well known in the art to employ sulfide-based solid electrolytes comprising at least one selected from Li2S-P2S5 (Li2S-P2S5; [0051]; claim 13);  5 the sulfide-based solid electrolyte comprises, , Li4P2S6, Li3PS6, Li3PS4, and Li2P2S6 (Li7PS6 when x=0 in Li7-xPS6-xClx ; [0051]; claim 14);  5the sulfide-based solid 10electrolyte comprises an argyrodite-type solid electrolyte represented by Formula 1: 
Li12-n-xAn+X2-6-xY-x   wherein, in Formula 1: A is P, As, Ge, Ga, Sb, Si, Sn, Al, In, Ti, V, Nb, or Ta, 15X is S, Se, or Te, Y is Cl, Br, I, F, CN, OCN, SCN, or N3, and 0<x<2 (Li7-xPS6-xClx ; [0051]; claim 15); the argyrodite-type 20solid electrolyte is at least one selected from 
Li7-xPS6-xClx (where 0<x<2) (Li7-xPS6-xClx ; [0051]; claim 16).
Mills and Minamida are analogous art from the same field of endeavor, namely fabricating sulfide-based solid electrolytes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Li7-xPS6-xClx of Minamida, in view of Mills, in order to increase ion conductivity. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills U.S. Pub. 2014/0072836 in view of Hashim et al. U.S. Pub. 2021/0273228.
Mills teaches an all-solid secondary battery as described in the rejection recited hereinabove, including an anode (anode metal; [0023]). 
However, Mills does not teach that the first anode active material layer comprises an anode active material and a binder, 25wherein the anode active material is in the form of particles, and wherein an average particle diameter of the anode active material is about 4 pm or less (claim 17); the anode active material comprises at least one selected from a carbonaceous anode active material and a metal or metalloid anode active material, and 5wherein the carbonaceous anode active material comprises at least one selected from amorphous carbon and crystalline carbon (claim 18); the metal or metalloid anode active material comprises at least one selected from the group 10consisting of gold (Au), platinum (Pt), palladium (Pd), silicon (Si), silver (Ag), aluminum (Al), bismuth (Bi), tin (Sn), and zinc (Zn) (claim 19); comprising a second anode active material layer between the anode current collector and the first anode 15active material layer, wherein the second anode active material layer is a plated layer or a metal layer comprising lithium or a lithium alloy (claim 20).   
Hashim teaches that it is well known in the art to employ a first anode active material layer comprises an anode active material and a binder [0112], 25wherein the anode active material is in the form of particles (active material nanoparticles; [0109]), and wherein an average particle diameter of the anode active material is about 4 pm or less (10nm; [0109]; claim 17); the anode active material comprises at least one selected from a carbonaceous anode active material and a metal or metalloid anode active material, and 5wherein the carbonaceous anode active material comprises at least one selected from amorphous carbon and crystalline carbon (amorphous carbon and crystalline carbon; [0113]; claim 18); the metal or metalloid anode active material comprises at least one selected from the group 10consisting of gold (Au), platinum (Pt), palladium (Pd), silicon (Si), silver (Ag), aluminum (Al), bismuth (Bi), tin (Sn), and zinc (Zn) (lithium alloys with Si, Al, Sn and Zn; [0120]; claim 19); comprising a second anode active material layer between the anode current collector and the first anode 15active material layer, wherein the second anode active material layer is a plated layer or a metal layer comprising lithium or a lithium alloy (lithium alloys with Si, Al, Sn and Zn; [0120]; claim 20).   
Mills and Hashim are analogous art from the same field of endeavor, namely fabricating solid electrolytes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the binder and particulate anode material of Hashim, as the negative electrode of Mills, because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722